Citation Nr: 1226318	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979, with subsequent service in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO in Jackson, Mississippi that denied service connection for asbestosis, diabetes mellitus, peripheral neuropathy, a heart condition, hypertension, and hepatitis A.

As support for his claims, the Veteran testified at an RO hearing in September 2008.  He initially requested a hearing before a Veterans Law Judge of the Board, but by a statement dated in November 2011, he withdrew his hearing request.

The Board notes that several other claims were denied by the RO in rating decisions dated in July 2008 and July 2010, including hepatitis C.  As the Veteran did not appeal these determinations, these issues are not before the Board.  38 U.S.C.A. § 7105.

The issue of service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran does not have peripheral neuropathy or a chronic disability associated with hepatitis A as a result of his military service.

2.  The preponderance of the competent and credible evidence does not show that the Veteran's diabetes mellitus, hypertension, or heart disorder manifested during a period of active duty, active duty training, or inactive duty training.  Nor does the evidence show that these diseases were presumptively incurred during a period of active duty or that they are otherwise related to service or any aspect therein. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy and a chronic disability associated with hepatitis A were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Diabetes mellitus, hypertension, and a heart disorder were not incurred in or aggravated by his military service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, letters dated in November 2006 and February 2007 were sent to the Veteran prior to the August 2007 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to substantiate these claims for service connection, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was advised, as well, of the downstream disability rating and effective date elements of these claims in these letters.  See Dingess/Hartman, supra.   

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), service personnel records (SPRs), records from the Social Security Administration (SSA), private medical records, and VA outpatient treatment records, and arranged for a VA compensation examination and obtained a VA medical opinion regarding hepatitis.  Moreover, as discussed in greater detail below, the Board has determined that the Veteran has not submitted competent evidence linking his currently diagnosed diabetes mellitus, hypertension, peripheral neuropathy, and a heart disorder to a period of qualifying active service.  Thus, the Board finds it unnecessary to remand his claim for a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board also has considered the Veteran's testimony that he provided during his September 2008 RO hearing.  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease (including hypertension) and diabetes mellitus are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends that some of his claimed disabilities are due to Agent Orange exposure during his military service.  Governing law and regulation provide that if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).   The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49  (1996).

Significantly, however, the Veteran does not contend, and the evidence does not otherwise show, that he served in the Republic of Vietnam during the Vietnam war (i.e., from January 9, 1962, to May 7, 1975), such that in-service herbicide exposure might be presumed.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2010).  As noted, the Veteran entered active duty service in 1976, and he did not serve in Vietnam.  Nor does the record indicate that the Veteran was ever directly exposed to herbicides during one or more period of qualifying active service.  Accordingly, the presumptions governing herbicide exposure are not for application here.  38 C.F.R. § 3.309(e). 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service).

Turning to the facts of this case, VA medical records dated since 2000 reflect that the Veteran has been diagnosed and treated for hypertension, diabetes mellitus, and coronary artery disease.  Hence, the evidence shows that he has these current disabilities.  However, as will be discussed below, there is no medical evidence of current peripheral neuropathy, or a current disability related to hepatitis A.

The Veteran's service personnel records reflect that he served in Oklahoma and Germany.  During his service in Germany he was a cannoneer with a field artillery unit.  In December 2006, the National Personnel Records Center confirmed that the Veteran had no service in Vietnam.

The Veteran's STRs are unremarkable for complaints, treatment or diagnosis of diabetes mellitus, peripheral neuropathy, a heart disorder, and hypertension.  On enlistment medical examination in February 1976, the Veteran's blood pressure was 122/70, and on separation examination in November 1978, it was 100/60.

In mid-November 1977, the Veteran complained of nausea and loss of appetite, and reported that he was seen the previous week for a positive hepatitis test.  In late November 1977, he was seen for follow-up of hepatitis; he complained of malaise.

STRs reflect that the Veteran was assigned to an alcohol and drug abuse prevention and control program from May to June 1978 because of his improper use of heroin and habitual excessive use of alcohol.  He reported that he used opiates by needle within the past week, and used it once per month.  He also reported using other drugs, and daily alcohol intake.

On separation examination in November 1978, the Veteran's lungs and chest, heart, vascular system, abdomen, viscera, and neurological system were clinically normal.  The only abnormality noted with respect to the lower extremities was LCL weakness.  A chest X-ray study was within normal limits, and urinalysis was negative for sugar.

Post-service medical records are negative for diabetes mellitus and hypertension until 2000, and are negative for a heart disorder until 2003.  

VA inpatient medical records dated in April 2000 reflect that the Veteran was hospitalized for newly diagnosed diabetes mellitus.  On admission, he was diagnosed with diabetic ketoacidosis.  An April 2000 VA history and physical reflects that the Veteran fainted three days ago, was taken to a private hospital, and was diagnosed with diabetes mellitus after lab work was done.  He reported that he had a recent significant weight loss of 40 pounds in three days.  He said that prior to this incident, he last saw a doctor 15 years ago.  His prior medical history included hypertension diagnosed in 1984, and newly diagnosed diabetes mellitus.  He reported that he had hepatitis A in 1979.  He reported that he quit smoking about ten days ago, but prior to that smoked a half pack of cigarettes daily for 20 years.  He drank alcohol on a daily basis.  He reported a history of drug use, using marijuana for 15 years, quitting in 1979, and using crack for seven years, quitting in 1979.  He reported that he was a painter, and complained of numbness in his fingers.  On examination of the lungs, they were clear to auscultation bilaterally, with no Kussmaul's breathing.  On examination, his abdomen was mildly diffusely tender, with questionable hepatomegaly.  The diagnostic impression was hypertension, newly diagnosed diabetes mellitus, heavy alcohol abuse, and a history of drug use.  A mid-April 2000 VA transfer progress note reflects that the Veteran was diagnosed with diabetes mellitus three days ago at a private hospital, after he presented with polydipsia and polyuria for the past six weeks, with a 35-pound weight loss in the past month and a half.  He was diagnosed with diabetes mellitus type II in April 2000, but diagnosed with diabetes mellitus type I in May 2000 and afterward.

In June 2001, the Veteran complained of numbness and tingling in his hands and feet; the pertinent diagnoses were diabetes mellitus and carpal tunnel syndrome.  September 2001 electromyography/nerve conduction velocity tests showed bilateral carpal tunnel syndrome, right worse than left.  

In April 2003, his resting electrocardiogram was significantly abnormal.  Also in April 2003, a hepatitis C test was positive.

A March 2004 history and physical noted that the Veteran reported that every now and then he had a cough, with no pleuritic pain, subjective asthma and no bronchitis.  A chest X-ray study showed a normal heart, and prominent bronchial markings in the supraperi-infrahilar area without any congestion edema or effusion.  He denied chest pain or palpitations, paroxysmal nocturnal dyspnea, and dyspnea on exertion.  On neurological examination, there was no reported tingling, and he complained of numbness in his hand with overuse, sometimes in his feet too.  A neurological examination was normal.

A February 2005 VA gastrointestinal clinic note reflects that the Veteran complained of shortness of breath.  The examiner noted that the Veteran had two negative hepatitis C qualitatitive tests, hepatitis B core antibody was positive and surface antigen and antibody were negative.  Hepatitis A antibody was non-reactive for which he needed hepatitis A vaccine.  Hepatitis C antibody was positive.  A liver ultrasound showed diffuse fatty infiltrates of the liver, but was otherwise normal.  The diagnostic impression was minimal transaminase elevation, with no evidence of cirrhosis; the differential diagnosis was steatohepatitis due to either and nonalcoholic related fatty liver, in addition another possibility was secondary to NSAID medication.  He had a negative test for hepatitis A antibody, and a vaccination was recommended because he had possible underlying liver inflammation.  In February 2005, the Veteran received a hepatitis A vaccination.  A post-vaccination lab result showed hepatitis A antibody positive.

In October 2006, the Veteran reported that he received VA medical treatment for diabetes since 2000, hypertension since 2000, hepatitis A since 2005, and a heart ailment since 2005.  In his November 2006 claim, he said he currently had a breathing disorder, a lung disorder (asbestosis), diabetes, hypertension, neuropathy, and hepatitis A.  He said he struggled with chemical dependency.  He reported exposure to Agent Orange or other herbicides in Germany and the United States.  

In February 2007 the Veteran reported that he was diagnosed with hepatitis A in 1978, and diagnosed with hypertension in 1992.

A January 2008 VA primary care note reflects a diagnosis of coronary artery disease, and left ventricular failure.  He was also diagnosed with hepatitis C and fatty liver which could be due to diabetes mellitus, alcohol, or hepatitis C, and diagnosed with claudication.  VA medical records reflect treatment for degenerative disc disease of the lumbar spine, and lumbar radiculopathy.

In January 2008, the Veteran reported that he had symptoms of neuropathy, specifically pain in his feet and hands.  In March 2008 he said he had severe numbness in his legs and arms.

At a May 2010 VA liver examination, the Veteran reported that he developed acute hepatitis in 1977, during service.  He did not know the specific type of hepatitis he had.  He gave a history of illicit drug use beginning in the 1970s, including intravenous drugs.  He had been asymptomatic concerning any liver disease since that time.  He also reported a history of unprotected sex and denied blood transfusions.  The examiner noted that the Veteran had mild elevations of his liver enzymes, but also noted that the Veteran imbibed alcohol on a fairly regular basis.  He also had a positive hepatitis B core antibody with negative hepatitis B surface antigen studies.  He received at least the initial hepatitis A vaccine.  There was no history of cirrhosis of the liver, and he did not describe any symptoms suggestive of chronic hepatitis.  The diagnosis was hepatitis C.  The examiner stated that currently there was no evidence of active hepatitis, and that the type of hepatitis he had in the service was not clear from a review of his medical records.  His lab work indicated that he was infected with hepatitis B at some point in his life, though there was no evidence of ongoing chronic hepatitis.  His lab tests suggested that he had developed an immunity to hepatitis B.

A March 2011 VA gastroenterology note reflects that a hepatitis C RNA test was negative.

In June 2011, the Veteran stated that his diabetes began in 1990, his high blood pressure (hypertension) began in 1994, and his heart condition began in 2005.

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

During the course of this appeal, the Veteran has asserted that he incurred diabetes mellitus, hypertension, a heart disorder, and peripheral neuropathy because of his military service.  However, the evidence does not reflect that these conditions were manifested in service or within the first post-service year, and the Veteran does not contend that they did.  He has proffered onset dates for these conditions that are many years after his separation from service.  Moreover, he has never reported continuous symptoms of these conditions ever since service.  With respect to the claims for service connection for diabetes mellitus, hypertension, and a heart disorder, the Board notes there is no evidence of treatment or diagnosis of these conditions for many years after service, and in fact the evidence clearly demonstrates that diabetes mellitus was first manifested in April 2000.  Although the Veteran reported that he had been diagnosed with hypertension prior to that time, he has never asserted that hypertension began in service or soon afterward.  And he has reported varying onset dates for all of his claimed conditions throughout this appeal, which reduces his credibility in this regard.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous symptoms of diabetes mellitus, hypertension, or a heart disorder since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between these claimed conditions and his military service by way of this alternative means.  

The post-service medical evidence does not reflect any complaints related to diabetes mellitus, hypertension, or a heart disorder for more than 20 years following the conclusion of his service.  The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

With respect to the claims for service connection for peripheral neuropathy and a chronic hepatitis A infection, the Board notes that there is no post-service medical evidence demonstrating that the Veteran has current peripheral neuropathy or a chronic hepatitis A infection.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has these disabilities, service connection for peripheral neuropathy or a chronic hepatitis A infection is not warranted in the absence of proof of a current disability.  Moreover, he has not asserted continuous symptoms of hepatitis or peripheral neuropathy since service.

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of the claimed conditions since service. 

The Board also finds that the Veteran does not have peripheral neuropathy or a chronic hepatitis A infection that were incurred in service, based on a review of service treatment records which show no complaint, report, or finding of peripheral neuropathy, and which show that although the Veteran was treated for hepatitis (type undetermined) in service, no liver disorder was noted on separation or for many years afterward.  Significantly, the Board notes that a laboratory test for hepatitis A antibodies was negative in February 2005, and he subsequently received a hepatitis A vaccination.  Post-service medical records, including the May 2010 VA hepatitis examination, are entirely negative for a disability associated with hepatitis A.  Thus, service connection is not warranted on a direct basis for these claimed conditions.  38 C.F.R. § 3.303. 

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current diabetes mellitus, hypertension, and heart disorder began years after his active duty and were not caused by incident of service.  

Additionally, the Board considers it significant that no VA examiner or other treating provider has indicated that the Veteran's diabetes, hypertension or heart disorder arose during a period of active duty or active duty training or is otherwise related to service.  The Board recognizes that the Veteran himself has asserted that these diseases were caused by service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Diabetes, hypertension, and heart disorders, however, are medically complex conditions, not readily amenable to lay diagnosis, because they cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  It follows, as an unfortunate consequence, that the Veteran is only competent to report experiencing certain symptoms which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  He is not similarly competent to render an opinion as to the etiology of his diabetes, hypertension, or heart disorder, or to state whether or not they are attributable to a period of qualifying active service.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed conditions service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

As the preponderance of the evidence is against the claims for service connection for diabetes mellitus, hypertension, a heart disorder, peripheral neuropathy, and hepatitis A, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for peripheral neuropathy is denied. 

Entitlement to service connection for a heart disorder is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis A is denied.


REMAND

Regrettably, additional development of the Veteran's claim for service connection for asbestosis is required prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has asbestosis that was incurred during service. Specifically, in regard to his asbestosis, the Veteran has reported that he was exposed to asbestos while working around the tank and truck maintenance shop during his service in the Army.  See RO hearing transcript, page 2.  He also said he was exposed to paint and other chemicals in service.  In contrast, in his November 2006 claim, the Veteran said he currently had a breathing disorder and a lung disorder (asbestosis), as a result of exposure to asbestos while working offshore and for the City of Vicksburg.  In December 2006, he reported post-service asbestos exposure, and in February 2007 he reported that he was exposed to asbestos in the 1980s.

Service personnel records reflect that he served in Oklahoma and Germany, and during his service in Germany he was a cannoneer with a field artillery unit.

Records on file reflect that after separation from service, the Veteran has been a construction worker, a painter, a roofer, and worked as a laborer building and cleaning around his city.  See SSA records.

VA Chest X-ray studies in April 2000 showed no active pulmonary infiltrates.  In November 2001, the Veteran reported that he had smoked cigarettes for 26 years.  In March 2003, he complained of shortness of breath.  A March 2004 history and physical noted that the Veteran reported that every now and then he had a cough, with no pleuritic pain, subjective asthma and no bronchitis.  A chest X-ray study showed prominent bronchial markings in the supraperi-infrahilar area without any congestion, edema, or effusion.  

The first evidence of treatment for asbestosis is in May 2004, when Dr. J.W. Ballard diagnosed "asbestosis/silicosis" based on a review of the Veteran's March 2004 chest X-ray study, and his occupational history.  

A July 2004 VA nursing telephone note reflects that the Veteran's fiancée reported that he complained of chest pains under his diaphragm; he had reportedly been exposed to asbestos.  A February 2005 VA gastrointestinal clinic note reflects that the Veteran complained of shortness of breath, and said he was told he had some asbestos-related lung disease.  Spirometry tests in June 2011 were normal, and a May 2011 chest X-ray study showed no acute cardiopulmonary disease.

During the pendency of this appeal, the RO has gathered information regarding Dr. Ballard, including internet articles to the effect that Dr. Ballard was a prominent asbestos-screening doctor who read thousands of X-ray studies in the context of asbestos litigation, and that some medical experts had found that Dr. Ballard's reports did not meet acceptable standards for medical screenings in the context of litigation.  The RO also included the testimony of Dr. Weill before the Senate Judiciary Committee to the effect that it would be extremely unusual for an individual to have both asbestosis and silicosis.  Based on this evidence, the RO determined that Dr. Ballard's diagnosis of asbestosis in the Veteran's case was not a valid diagnosis.

Despite the RO's conclusions about the medical adequacy of Dr. Ballard's medical determination, the fact remains that Veteran has not been provided with a VA medical examination to determine whether he has asbestosis that is related to service.  Here, there is evidence of record (the Veteran's statements) indicating in-service asbestos exposure, the Veteran's complaints of persistent dyspnea, and medical evidence that the Veteran has been diagnosed with asbestosis.  The Board therefore is obtaining a medical nexus opinion on this determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  The Board therefore is obtaining a medical nexus opinion on this determinative issue of causation.  

Any relevant evaluation or treatment records not in the file also should be obtained for consideration.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records related to asbestosis or a lung disorder dated since June 2011.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for asbestosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should describe and diagnose any current manifestations of any lung disability found to be present. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung condition had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Army.  In doing so, the examiner should acknowledge and discuss the significance, if any, of the occupational exposure to asbestos following the Veteran's separation from service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


